Citation Nr: 1601148	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-40 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy from February 5, 2009 to June 13, 2012, and to a rating higher than 40 percent thereafter. 

2.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) from November 6, 2007 to October 19, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1990 and from October 2006 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2015, the Veteran testified during a videoconference hearing with the undersigned; a transcript of that hearing is of record in the Board's computerized tracking system, Veterans Appeals Control and Locator System (VACOLS).


FINDINGS OF FACT

1.  On August 7, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy from February 5, 2009 to June 13, 2012, and a rating of 40 percent thereafter, on the record at the Board hearing.

2.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's PTSD with major depressive disorder more nearly approximated total occupational and social impairment from the November 6, 2007 effective date of the grant of service connection to October 19, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to a to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy from February 5, 2009 to June 13, 2012, and a rating of 40 percent thereafter, have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 100 percent for PTSD with MDD have been met from the November 6, 2007 effective date of the grant of service connection to October 19, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

At the beginning of the August 2015  Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the rating he was receiving for his peripheral neuropathy.  See Board Hearing Transcript, at 3.  In May 2009, the RO granted service connection for left lower extremity peripheral neuropathy and assigned an initial 10 percent rating.  The Veteran disagreed with the initial rating assigned and in September 2012 the RO increased the rating to 40 percent, effective June 13, 2012.  The Board has thus characterized the claim as to which the Veteran wishes to withdraw his appeal as entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy from February 5, 2009 to June 13, 2012, and a rating of 40 percent thereafter.  As this appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over the appeal and it must be dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.



PTSD with MDD

In May 2009, the RO granted entitlement to service connection for PTSD and assigned an initial 50 percent rating, effective November 6, 2007, the day after separation from service.  See 38 U.S.C.A. § 5110(b)(1) (West 2014) (the effective date of the award of disability compensation is the day after separation from service if the claim was filed within a year from that date).  After the Veteran timely appealed the initial rating assigned, a decision review officer issued an October 2009 decision increasing the initial rating to 70 percent, also effective November 6, 2007.  The RO subsequently issued a September 2010 statement of the case (SOC), and the Veteran filed a timely substantive appeal (VA Form 9) later that month.

In March 2014, the RO increased the rating for the Veteran's PTSD to 100 percent, effective October 19, 2012, and recharacterized the disability as PTSD with MDD.  The RO assigned this effective date because that was the date the Veteran filed a document purporting to be a claim for an increased rating for his PTSD.  However, the Veteran's timely and perfected appeal of the decision assigning the initial 50 percent rating had already placed this issue in appellate status and the matter remained pending.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim became final).  See also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).  The Veteran's multiple disagreements with the ratings and effective dates subsequently assigned reflect that he has never indicated satisfaction with the subsequently increased ratings for PTSD, see AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise), but were not necessary to appeal the issue to the Board, as it was already on appeal.  See Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").

In this regard, the issue before the Board may be phrased in different ways.  The issue may be phrased as entitlement to an earlier effective date for a 100 percent rating for PTSD with MDD, as it was phrased at the Board hearing.  The issue may also be phrased as entitlement to a 100 percent rating for PTSD with MDD prior to October 19, 2012, which is similar to the phrasing used in the March 2015 SOC.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to a 100 percent rating for PTSD with MDD from November 6, 2007 to October 19, 2012 because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 100 percent rating from October 19, 2012.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Veteran in any event timely disagreed with the effective date the RO assigned when it granted the 100 percent rating in March 2014, so there is no issue as to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran's PTSD with MDD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The issue before the Board is thus whether the symptoms of the Veteran's PTSD with MDD more nearly approximated the total occupation and social impairment and the symptoms or their equivalents listed in the criteria for the 100 percent rating prior to October 19, 2012.  See 38 C.F.R. § 4.7.  The Veteran and many lay witnesses including his wife have offered competent testimony indicating that he began experiencing significant psychiatric problems on his return from his second period of service which included service in the Persian Gulf.  These statements indicated that the Veteran was extremely withdrawn, shut down, had no social life, slept on the couch, and experienced significant difficulties at his job which he ultimately had to leave because of his psychiatric symptoms.  These lay statements are supported by medical evidence including a January 2010 letter from a VA social worker and staff psychiatrist indicating that the Veteran's PTSD made it likely he would never again be able to seek gainful employment.

The Board notes that, although the Veteran has worked for portions of the period prior to October 19, 2012, total occupational impairment is not required for a 100 percent rating under the general rating formula; rather, the disability picture must more nearly approximate this level of impairment.  See id. ("Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating") (emphasis added).  Moreover, while there is other evidence indicating that the Veteran's psychiatric symptoms were less severe, such as the April 2008 VA examiner's opinion that there was not total occupational and social impairment due to psychiatric signs and symptoms although there were deficiencies in some areas such as family relations, work, and mood, and the examiner's assignment of a Global Assessment of  Functioning score of 58 for the MDD, the Board is required to base its decision on "all of the evidence of record that bears on occupational and social impairment rather than solely on [an] examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The above reflects that the lay and medical evidence are about evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD with MDD more nearly approximated the criteria for a 100 percent rating from November 6, 2007 and did not suddenly get worse on October 19, 2012 or any date in between.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 100 percent rating for PTSD with MDD from November 6, 2007 to October 19, 2012 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As the Board has granted a 100 percent rating, consideration of an extra-schedular rating is not warranted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

ORDER

The claim for entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy from February 5, 2009 to June 13, 2012, and to a rating higher than 40 percent thereafter is dismissed.

Entitlement to an initial rating of 100 percent for PTSD with MDD from November 6, 2007 to October 19, 2012 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


